Citation Nr: 1637034	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-22 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to the service-connected right shoulder impingement syndrome.

2.  Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.

This case comes before the Board of Veteran's Appeals (Board) on appeal from August 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and New York, New York, respectively.  The New York RO maintains jurisdiction over the Veteran's claims.

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  The transcript of that hearing is a part of the record before the Board.

The Board remanded these issues in October 2012.  In compliance with the October 2012 remand, the RO issued a statement of the case (SOC) as to the issue of entitlement to service connection for a back disability in March 2016.  In April 2016, the Veteran submitted a narrative statement explaining his continued disagreement with the denial of service connection for a back disability.  The Board accepts this statement in lieu of a VA Form 9 as the Veteran's substantive appeal, thereby vesting the Board with jurisdiction over this appeal.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised in the August 2016 VA Form 21-526, Veterans Application for Compensation and/or Pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

During the pendency of this claim the Veteran was afforded two shoulder examinations, one in June 2009 and the other in March 2016.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Neither the June 2009, nor the March 2016 examiner conducted Correia compliant testing.  A remand is required to obtain an adequate examination under the current law.  

In August 2016, the Veteran submitted a statement in support of his claim.  He reported treatment with his primary care doctor at the Gainesville, Florida, VA Medical Center (VAMC) on July 27, 2016.  He later submitted a part of the report, but it appears to be incomplete.  The Veteran reported that his physician obtained X-rays after this conversation.  The records of these recent primary care evaluations and X-ray reports are not within the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related to the Veteran's right shoulder and back disabilities, to include any July 2016 notes related to the primary care treatment and subsequent X-ray from the Gainesville, Florida, VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected right shoulder disability.  All pertinent evidence should be reviewed by the examiner.  

The examiner must include joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

To the extent possible, the examiner should discuss whether the extent of the disability as shown by this type of testing can be retroactively applied when comparing the findings with the 2009 examination report.  

The examiner should also record the Veteran's reports of limitation of motion during flare-ups and whether those reports are consistent with the findings on examination.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  

The examiner must provide reasons for any opinion.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

